                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

UNITED STATES,                                         :
                                                       :
       Plaintiff,                                      :
                                                       :       Case No. 2:19-CR-20
       v.                                              :
                                                       :       JUDGE SARAH D. MORRISON
KEVENANTE SMOOT,                                       :
                                                       :
       Defendant.                                      :


                                          OPINION & ORDER
       Defendant Kevenante Smoot’s Motion to Reconsider Order of Detention (ECF Nos. 72, 76, 79)

and the Government’s Opposition thereto (ECF No. 78) are presently before the Court for consideration.

       In sum, Mr. Smoot wants to be released from pre-trial detention to electronic home confinement

with GPS monitoring because his son is experiencing behavioral issues and some of his friends and

family members have passed away since his incarceration. (ECF No. 76.) As the Government correctly

points out, both Magistrate Judge Vascura and Judge Watson previously considered Mr. Smoot’s

arguments regarding his family when determining that no combination of conditions would assure the

safety of the community. (ECF Nos. 9, 10, 24, 53). For certain, Judge Watson held a hearing and took

testimony from Mr. Smoot’s family before issuing his decision denying Mr. Smoot’s Motion for

Release. See March 28, 2019 hearing transcript.

       “The statute governing detention determinations clearly limits the circumstances in which a

judicial officer has discretion to consider reopening a detention hearing.” United States v. Jerdine, No.

1:08 CR 00481, 2009 U.S. Dist. LEXIS 117919, at *6-7 (N.D. Ohio Dec. 18, 2009). In particular, the

Bail Reform Act provides that a detention hearing:

               may be reopened, before or after a determination by the judicial officer, at
               any time before trial if the judicial officer finds that information exists that
                                                      1
               was not known to the movant at the time of the hearing and that has a
               material bearing on the issue whether there are conditions of release that
               will reasonably assure the appearance of such person as required and the
               safety of any other person and the community.

18 U.S.C. § 3142(f)(2)(B). Hence, § 3142(f) permits the reopening of a pretrial detention hearing only

because of new information material to the risk of flight that was unknown to the movant at the time of

the hearing and that has a material bearing on the community safety analysis. “New and material

information for Section 3142(f)(2)(B) purposes consists of something other than a defendant’s own

evaluation of his character or the strength of the case against him: truly changed circumstances,

something unexpected, or a significant event.” United States v. Jerdine, No. 1:08 CR 00481, 2009 U.S.

Dist. LEXIS 117919, at *6-8 (N.D. Ohio Dec. 18, 2009) (citing United States v. Rodriguez-Adorno, 606

F.Supp. 2d 232, 239 (D.P.R. 2009)). The statutory provision authorizing the reopening of a detention

hearing is strictly interpreted such that “hearings should not be reopened if the evidence proffered was

available at the time of the hearing.” Jerdine, 2009 U.S. Dist. LEXIS 117919, *8 (citing cases).

       The circumstances Mr. Smoot describes as the basis for his current motion are not unexpected

given his imprisonment. They are the opposite. Because Mr. Smoot presents no new material

information, his Motion to Reconsider Order of Detention (ECF No. 76) is DENIED.

       IT IS SO ORDERED.

                                                     /s/ Sarah D. Morrison
                                                     SARAH D. MORRISON
                                                     UNITED STATES DISTRICT JUDGE




                                                    2
